In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-17-00118-CR

RONNIE JAMES MONROE,                           §    On Appeal from Criminal District
Appellant                                           Court No. 2
                                               §
                                                    of Tarrant County (1491623R)
                                               §
V.                                                  September 13, 2018
                                               §    Opinion by Justice Meier

THE STATE OF TEXAS                             §    (nfp)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The judgment is modified to reflect that the

jury found the repeat-offender notice to be not true. It is ordered that the judgment

of the trial court is affirmed as modified.


                                        SECOND DISTRICT COURT OF APPEALS




                                        By /s/ Bill Meier
                                              Justice Bill Meier